11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In the interest of J.W.F. and                * From the 29th District Court
J.L.F., children,                              of Palo Pinto County,
                                               Trial Court No. C47405.

No. 11-18-00143-CV                           * August 30, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.